Case 2:20-cv-00752-JDC-KK Document 8 Filed 10/09/20 Page 1 of 1 PageID #: 69




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION

ALPHA RASHID MSHIHIRI                    :            DOCKET NO. 20-cv-00752
    REG. # 17227-041                                      SECTION P

VERSUS                                   :            JUDGE JAMES D. CAIN, JR.


WARDEN, FCI-OAKDALE                      :            MAGISTRATE JUDGE KAY

                                     JUDGMENT

      For the reasons stated in the Report and Recommendation (DOC. 7) of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that the Petition for Writ of

Habeas Corpus be DENIED and DISMISSED WITH PREJUDICE.

      THUS DONE AND SIGNED in chambers, on this 8th day of October, 2020.




                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
